DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 10-11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 11 and 16 of U.S. Patent 10,765384. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
U.S. Patent 10,765384
1. A processor-implemented method of estimating one or more post-operative parameters during a surgical procedure, the method comprising: registering a preoperative image and an intraoperative image based on an anatomical feature, wherein the anatomical feature is associated with an articulating bone capable of articulating relative to a first bone, wherein the preoperative image comprises a depiction of the first bone and the articulating bone, and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone; determining, based on a first center of rotation of the articulating bone in the registered intraoperative image, an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image; determining, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image; estimating the one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image; and displaying the one or more estimated post-operative parameters.
1. A processor-implemented method to determine an anatomical effect of an implant on a patient, the processor-implemented method comprising:
acquiring a preoperative image of a surgical site, wherein the preoperative image depicts a first bone and a second bone, the second bone capable of articulating with respect to the first bone;
acquiring an intraoperative image of the surgical site that depicts at least a portion of the first bone and the implant, wherein the intraoperative image is acquired subsequent to attachment of the implant to at least a portion of the second bone;
determining a first anatomical landmark point on the second bone in the intraoperative image and a corresponding first anatomical landmark point on the second bone in the preoperative image;
registering the intraoperative image and the preoperative image, wherein registration comprises aligning the first anatomical landmark point in the intraoperative image and the corresponding first anatomical landmark point in the preoperative image when the intraoperative image and the preoperative image are overlaid;
determining a longitudinal axis for the second bone in the registered preoperative image;
determining a longitudinal axis and a center of rotation for the second bone in the registered intraoperative image;
determining an angular difference between the second bone in the registered preoperative image and the second bone in the registered intraoperative image based on: (i) the longitudinal axis in the registered preoperative image, and (ii) the longitudinal axis and the center of rotation in the registered intraoperative image;
re-registering the intraoperative image and the preoperative image so that the first bone in the intraoperative image and the first bone in the preoperative image are aligned when the intraoperative image and the preoperative image are overlaid;
determining a point of rotation of the second bone with respect to the first bone in the re-registered intraoperative and preoperative images;
determining a location of a corrected anatomical landmark point, wherein the location of the corrected anatomical landmark point is determined based on a projected location of the first anatomical landmark point after the second bone in the re-registered intraoperative image is rotated about the point of rotation of the second bone by the angular difference;
calculating parameters pertaining to a difference between a location of the first anatomical landmark point in the re-registered preoperative image and the location of the corrected anatomical landmark point; and
initiating display of one or more of the calculated parameters on a display.
7. The method of Claim 1, further comprising: performing, prior to the estimation of the one or more post-operative parameters, at least one of scaling at least one of the registered preoperative image or the registered intraoperative image, or aligning the registered preoperative image and the registered intraoperative image; or a combination thereof.
4. The method of claim 1, wherein the method further comprises:
scaling the intraoperative image based on a known dimension of the implanted device prior to registration.
5. The method of claim 1, wherein the method further comprises:
scaling the preoperative image prior to registration.
10. The method of Claim 7, wherein the scaling and the aligning are based on stationary base lines in the registered preoperative image and corresponding stationary base lines in the registered intraoperative image, wherein each stationary base line connects feature points on the first bone in the registered preoperative image, and each corresponding stationary base line connects corresponding feature points on the first bone in the registered intraoperative image.
4. The method of claim 1, wherein the method further comprises:
scaling the intraoperative image based on a known dimension of the implanted device prior to registration.

5. The method of claim 1, wherein the method further comprises:
scaling the preoperative image prior to registration.

6. The method of claim 1, wherein re-registration further comprises:
determining one or more of: (i) a reference line or (ii) a plurality of anatomical points on the first bone in the intraoperative image and the preoperative image to facilitate alignment of the intraoperative image and the preoperative image.
11. An apparatus to estimate one or more post-operative parameters during a surgical procedure, wherein the apparatus comprises: a memory to store a preoperative image and an intraoperative image, a display, and a processor coupled to the memory and the display, wherein the processor is configured to: register the preoperative image and the intraoperative image based on an anatomical feature, wherein the anatomical feature is associated with an articulating bone capable of articulating relative to a first bone, wherein the preoperative image comprises a depiction of the first bone and the articulating bone, and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone; determine, based on a first center of rotation of the articulating bone in the registered intraoperative image, an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image; determine, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image; estimate the one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image; and display the one or more estimated post-operative parameters on the display.
11. A system to determine an anatomical effect of an implant on a patient, the system comprising a processor and a display coupled to the processor, wherein the processor is configured to: acquire a preoperative image of a surgical site, wherein the preoperative image depicts at least a portion of a first bone and at least a portion of a second bone, the second bone capable of articulating with respect to the first bone; acquire an intraoperative image of the surgical site that depicts at least a portion of the first bone and the implant, wherein the intraoperative image is acquired subsequent to attachment of the implant to the second bone; determine a first anatomical landmark point on the second articulating bone in the intraoperative image and a corresponding first anatomical landmark point on the second bone in the preoperative image; register the intraoperative image and the preoperative image, wherein registration comprises aligning the first anatomical landmark point in the intraoperative image and the corresponding first anatomical landmark point in the preoperative image when the intraoperative image and the preoperative image are overlaid; determine a longitudinal axis for the second bone in the registered preoperative image; determine a longitudinal axis and a center of rotation for the second bone in the registered intraoperative image; determine an angular difference between the second bone in the registered preoperative image and the second bone in the intraoperative image based on: (i) the longitudinal axis in the registered preoperative image, and (ii) the longitudinal axis and the center of rotation in the registered intraoperative image; re-registering the intraoperative image and the preoperative image so that the first bone in the intraoperative image and the first bone in the preoperative image are aligned when the intraoperative image and the preoperative image are overlaid; determine a point of rotation of the second bone with respect to the first bone; bone in the re-registered intraoperative and preoperative images; determine a location of a corrected anatomical landmark point, wherein the location of the corrected anatomical landmark point determined based on a projected location of the first anatomical landmark point after the second bone in the re-registered intraoperative image is rotated about the point of rotation of the second bone by the angular difference; calculate parameters pertaining to a difference between a location of the first anatomical landmark point in the re-registered preoperative image and the location of the corrected anatomical landmark point; and initiate display of one or more of the calculated parameters on the display.
18. A non-transitory computer-readable medium comprising instructions to configure a processor to: register a preoperative image and an intraoperative image based on an anatomical feature, wherein the anatomical feature is associated with an articulating bone capable of articulating relative to a first bone, wherein the preoperative image comprises a depiction of the first bone and the articulating bone, and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone; determining, based on a first center of rotation of the articulating bone in the registered intraoperative image, an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image; determining, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image; estimating one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image; and displaying the one or more estimated post-operative parameters.
16. A non-transitory computer-readable medium comprising instructions to determine an anatomical effect of an implant on a patient, wherein the instructions configure a processor to: acquire a preoperative image of a surgical site, wherein the preoperative image depicts a first bone and a second bone, the second bone capable of articulating with respect to the first bone; acquire an intraoperative image of the surgical site that depicts the first bone and the implant, wherein the intraoperative image is acquired subsequent to attachment of the implant to at least a portion of the second bone; determine a first anatomical landmark point on the second bone in the intraoperative and a corresponding first anatomical landmark point on the second articulating bone in the preoperative image; register the intraoperative image and the preoperative image, wherein registration comprises aligning the first anatomical landmark point in the intraoperative image and the corresponding first anatomical landmark point in the preoperative image when the intraoperative image and the preoperative image are overlaid; determine a longitudinal axis for the second bone in the registered preoperative image; determine a longitudinal axis and a center of rotation for the second bone in the registered intraoperative image; determine an angular difference between the second bone in the registered preoperative image and the second bone in the registered intraoperative image based on: (i) the longitudinal axis in the registered preoperative image, and (ii) the longitudinal axis and the center of rotation in the registered intraoperative image; determine a point of rotation of the second bone with respect to the first bone in the re-registered intraoperative and preoperative images; determine a location of a corrected anatomical landmark point, wherein the location of the corrected anatomical landmark point is determined based on a projected location of the first anatomical landmark point after the second bone in the re-registered intraoperative image is rotated about the point of rotation of the second bone by the angular difference; calculate parameters pertaining to a difference between a location of the first anatomical landmark point in the re-registered preoperative image and the location of the corrected anatomical landmark point, and initiate display of one or more of the calculated parameters.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1
Step 1: Statutory Category: YES – Claim 1 recites “a processor-implemented method” and, therefore, is a process. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the following limitations:
determining, based on a first center of rotation of the articulating bone in the registered intraoperative image, an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image; 
determining, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image;
estimating the one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image;
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of processor. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses a user simply ascertaining the center of rotations and the angle of rotation from a printed image from a direct observation. The estimation of the post-operative parameters also involves simply obtaining the variables and calculating the offset and leg length. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements:
registering a preoperative image and an intraoperative image based on an anatomical feature, wherein the anatomical feature is associated with an articulating bone capable of articulating relative to a first bone, wherein the preoperative image comprises a depiction of the first bone and the articulating bone, and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone; and displaying the one or more estimated post-operative parameters. However, the registering step comprises image analysis or evaluation of how the images closely align with each other based on their content, a step which can be achieved by simply align to physical copies of the images to ascertain a level of alignment between the images based on their content and hence amounts to insignificant pre-extrasolution activity. The displaying step also merely presents the day to a user and hence amounts to insignificant post-extrasolution activity. The processor that performs the registering and displaying steps are also recited at a high level of generality, and merely automates the registering and displaying steps. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic processor component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the registering and displaying steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data (i.e. registering of images and the display of the resultant image and its contents can be viewed as collecting/gathering data and receipt of data) are well‐understood, routine, and conventional functions when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the registering and displaying of the images steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim 2 recites wherein the surgical procedure is one of. a hip arthroplasty; or a knee replacement; or a shoulder replacement; or a wrist replacement; or a foot replacement, and hence merely region of interest for the mental steps in claim 1.
Claim 3 recites wherein the surgical procedure is the hip arthroplasty, the first bone is a pelvic bone, the articulating bone is a femur, and the one or more estimated post-operative parameters comprise at least one of a leg length, or an offset, or a combination thereof, but fails to positively recite any treatment steps of the hip arthroplasty, and hence does not incorporate the mental steps into a practical application.
Claim 4 recites wherein the first center of rotation of the articulating bone in the registered intraoperative image is determined based on one of a second center of rotation, wherein the second center of rotation is associated with the surgical implant in the registered intraoperative image, or a third center of rotation, wherein the third center of rotation is associated with a digital representation of the surgical implant in the registered intraoperative image, which only further specifies the features of the region of interest and how the variable for the further mental steps are obtained which fails to incorporate the mental process into a practical application.
Claim 5 recites wherein the preoperative image is either an ipsilateral image or a flipped contralateral image which only further specifies the type of data used in the mental steps and hence fails to incorporate the mental process into a practical application. 
Claim 6 recites wherein the preoperative image is the flipped contralateral image and determining the first center of rotation of the articulating bone in the registered intraoperative image comprises: determining the first center of rotation of the articulating bone based on the flipped contralateral image which only further specifies the data used in the mental process.
Claim 7 recites performing, prior to the estimation of the one or more post-operative parameters, at least one of scaling at least one of the registered preoperative image or the registered intraoperative image, or aligning the registered preoperative image and the registered intraoperative image; or a combination thereof, which include post extra-solution activities of image manipulation.
Claim 8 recites wherein scaling at least one of the preoperative image or the intraoperative image comprises one of: scaling the registered preoperative image to a match an intraoperative image scale; or scaling the registered intraoperative image to match a preoperative image scale; or rescaling the registered intraoperative image and the registered preoperative image to a consistent scale which include post extra-solution activities of image manipulation.
Claim 9 recite wherein the consistent scale to effect the rescaling is determined based on one or more of: known parameters associated with a radiographic device used to capture the preoperative image and the intraoperative image, or known dimensions of a marker appearing in the preoperative image and in the intraoperative image, or direct anatomical measurements, or known dimensions of the surgical implant which include post extra-solution activities of image manipulation.
Claim 10 recites wherein the scaling and the aligning are based on stationary base lines in the registered preoperative image and corresponding stationary base lines in the registered intraoperative image, wherein each stationary base line connects feature points on the first bone in the registered preoperative image, and each corresponding stationary base line connects corresponding feature points on the first bone in the registered intraoperative image which include post extra-solution activities of image manipulation.
Claim 11
Step 1: Statutory Category: YES – Claim 1 recites “an apparatus” and, therefore, is a device. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the following limitations:
determine, based on a first center of rotation of the articulating bone in the registered intraoperative image, an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image; 
determine, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image;
estimate the one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image;
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of processor. That is, other than reciting “a memory to store a preoperative image and an intraoperative image, a display, and a processor coupled to the memory and the display”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory to store a preoperative image and an intraoperative image, a display, and a processor coupled to the memory and the display” language, the claim encompasses a user simply ascertaining the center of rotations and the angle of rotation from a printed image from a direct observation. The estimation of the post-operative parameters also involves simply obtaining the variables and calculating the offset and leg length. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements:
register a preoperative image and an intraoperative image based on an anatomical feature, wherein the anatomical feature is associated with an articulating bone capable of articulating relative to a first bone, wherein the preoperative image comprises a depiction of the first bone and the articulating bone, and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone; and display the one or more estimated post-operative parameters. However, the registering step comprises image analysis or evaluation of how the images closely align with each other based on their content, a step which can be achieved by simply align to physical copies of the images to ascertain a level of alignment between the images based on their content and hence amounts to insignificant pre-extrasolution activity. The displaying step also merely presents the day to a user and hence amounts to insignificant post-extrasolution activity. The processor that performs the registering and displaying steps are also recited at a high level of generality, and merely automates the registering and displaying steps. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic processor component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the  registering and displaying  steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the memory, processor and display together is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data (i.e. registering of images and the display of the resultant image and its contents can be viewed as collecting/gathering data and receipt of data) are  well‐understood, routine, and conventional functions when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the registering and displaying steps is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim 12 recites wherein the surgical procedure is a hip arthroplasty, the first bone is a pelvic bone, the articulating bone is a femur, and the one or more estimated post-operative parameters comprise at least one of a leg length, or an offset or a combination thereof and hence merely specifies the region of interest for the mental steps in claim 1 including the solutions that a calculated for using the mental steps.
Claim 13 recites wherein the first center of rotation of the articulating bone in the registered intraoperative image is determined based on one of: a second center of rotation, wherein the second center of rotation is associated with the surgical implant in the registered intraoperative image, or a third center of rotation, wherein the third center of rotation is associated with a digital representation of the surgical implant in the registered intraoperative image which fails to incorporate the mental process into a practical application.
Claim 14 recites wherein the processor is configured to perform, prior to the estimation of the one or more post-operative parameters, at least one of: scaling at least one of the registered preoperative image or the registered intraoperative image, or aligning the registered preoperative image and the registered intraoperative image; or a combination thereof which include post extra-solution activities of image manipulation.
Claim 15 recites wherein to perform scaling of at least one of the preoperative image or the intraoperative image, the processor is configured to: scale the registered preoperative image to a match an intraoperative image scale; or scale the registered intraoperative image to match a preoperative image scale; or rescale the registered intraoperative image and the registered preoperative image to a consistent scale which include post extra-solution activities of image manipulation.
Claim 16 recites wherein the consistent scale to effect the rescaling is determined based on one or more of: known parameters associated with a radiographic device used to capture the preoperative image and the intraoperative image, or known dimensions of a marker appearing in the preoperative image and in the intraoperative image, or direct anatomical measurements, or known dimensions of the surgical implant which amount to post extra-solution activities of image manipulation.
Claim 17 recites wherein the scaling and the aligning are based on stationary base lines in the registered preoperative image and corresponding stationary base lines in the registered intraoperative image, wherein each stationary base line connects feature points on the first bone in the registered preoperative image, and each corresponding stationary base line connects corresponding feature points on the first bone in the registered intraoperative image which amount to post extra-solution activities of image manipulation.
Claim 18
Step 1: Statutory Category: YES – Claim 1 recites “A non-transitory computer-readable medium comprising instructions to configure a processor” and, therefore, is a device. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the following limitations:
determine, based on a first center of rotation of the articulating bone in the registered intraoperative image, an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image; 
determine, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image;
estimate the one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image;
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of processor. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses a user simply ascertaining the center of rotations and the angle of rotation from a printed image from a direct observation. The estimation of the post-operative parameters also involves simply obtaining the variables and calculating the offset and leg length. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements:
register a preoperative image and an intraoperative image based on an anatomical feature, wherein the anatomical feature is associated with an articulating bone capable of articulating relative to a first bone, wherein the preoperative image comprises a depiction of the first bone and the articulating bone, and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone; and display the one or more estimated post-operative parameters. However, the registering step comprises image analysis or evaluation of how the images closely align with each other based on their content, a step which can be achieved by simply align to physical copies of the images to ascertain a level of alignment between the images based on their content and hence amounts to insignificant pre-extrasolution activity. The displaying step also merely presents the day to a user and hence amounts to insignificant post-extrasolution activity. The processor that performs the registering and displaying steps are also recited at a high level of generality, and merely automates the registering and displaying steps. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic processor component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value registering and displaying steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere registering and displaying of the resultant image are well‐understood, routine, and conventional functions when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collection or receipt of data (i.e. registering of images and the display of the resultant image and its contents can be viewed as collecting/gathering data and receipt of data)  are well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim 19 recites wherein the first bone is a pelvic bone, the articulating bone is a femur, and the one or more estimated post-operative parameters comprise at least one of a leg length, or an offset or a combination thereof which only further specifies the region of interest and the solutions to the mental steps and hence fails to incorporate the mental steps into a practical application.
Claim 20 recites wherein to estimate the one or more post- operative parameters, the instructions configure the processor to perform, prior to the estimation of the one or more post-operative parameters, at least one of: scaling at least one of the registered preoperative image or the registered intraoperative image, or aligning the registered preoperative image and the registered intraoperative image; or a combination thereof

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubiak, et al, US 20150257846.

Regarding claim 1, Kubiak teaches a processor-implemented method of estimating one or more post-operative parameters during a surgical procedure ([0005]), the method comprising: 
registering a preoperative image and an intraoperative image based on an anatomical feature ([0059]), 
wherein the anatomical feature is associated with an articulating bone (femur in figs. 21-28) capable of articulating relative to a first bone (see figs. 21-28 and [0060] for the pelvic bone), 
wherein the preoperative image comprises a depiction of the first bone and the articulating bone (figs. 27A depicts the femur and pelvis in the original standing pelvis x-ray), and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone (figs. 24B and 24C and [0104]); 
determining, based on a first center of rotation of the articulating bone in the registered intraoperative image (see [0069] for the center of rotation and the mechanical axis of the lower limb), an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image (see figs. 27A and 27B for the determination of the pelvis angle tilt angle by sequentially overlaying the original standing pelvis x-ray with the second through fourth intraoperative pelvis x-ray images); 
determining, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image ([0095] for the calculation of differences between the two images based on the hip variance and anatomical variables and a calculation of the recommended changes); 
estimating the one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image (steps 358 and 360 of fig. 12 and also table in fig. 13); and 
displaying the one or more estimated post-operative parameters ([0089], [0095]-[0096]).

Regarding claim 2, Kubiak further teaches wherein the surgical procedure is one of: a hip arthroplasty; or a knee replacement; or a shoulder replacement; or a wrist replacement; or a foot replacement ([0097]).

Regarding claim 3, Kubiak further teaches wherein the surgical procedure is the hip arthroplasty, the first bone is a pelvic bone, the articulating bone is a femur (figs. 21-28 and [0067]), and the one or more estimated post-operative parameters comprise at least one of a leg length, or an offset, or a combination thereof ([0005]).

Regarding claim 4, Kubiak further teaches wherein the first center of rotation of the articulating bone in the registered intraoperative image is determined based on one of a second center of rotation(fig. 25 and [0107]), wherein the second center of rotation is associated with the surgical implant in the registered intraoperative image (see fig. 25 and [0107]), or a third center of rotation, wherein the third center of rotation is associated with a digital representation of the surgical implant in the registered intraoperative image.

Regarding claim 5, Kubiak further teaches wherein the preoperative image is either an ipsilateral image or a flipped contralateral image ([0094] discloses a mirrored contra lateral image).

Regarding claim 6, Kubiak further teaches wherein the preoperative image (reference image per [0006]) is the flipped contralateral image ([0094]) and determining the first center of rotation of the articulating bone in the registered intraoperative image comprises: determining the first center of rotation of the articulating bone based on the flipped contralateral image (see [0069] for the center of rotation and the mechanical axis of the lower limb).

Regarding claim 7, Kubiak further teaches performing, prior to the estimation of the one or more post-operative parameters, at least one of scaling at least one of the registered preoperative image or the registered intraoperative image, or aligning the registered preoperative image and the registered intraoperative image; or a combination thereof ([0094] discloses calibrating the images to the same magnification in step 352).

Regarding claim 8, Kubiak further teaches wherein scaling at least one of the preoperative image or the intraoperative image comprises one of: scaling the registered preoperative image to a match an intraoperative image scale; or scaling the registered intraoperative image to match a preoperative image scale; or rescaling the registered intraoperative image and the registered preoperative image to a consistent scale ([0094] discloses calibrating the two images to the same magnification).

Regarding claim 9, Kubiak further teaches wherein the consistent scale to effect the rescaling is determined based on one or more of: known parameters associated with a radiographic device used to capture the preoperative image and the intraoperative image, or known dimensions of a marker appearing in the preoperative image and in the intraoperative image, or direct anatomical measurements, or known dimensions of the surgical implant ([0094] states “Computer software system 100 processes the images and quantifies the magnification of the two images using markers and pixel-technology and calibrates the two images to same magnification in step 352” and [0100] states “Function block 204 will process the two images and determine magnification using the known marker dimension and then calibrate the two images to the same magnification”).

Regarding claim 10, Kubiak further teaches wherein the scaling and the aligning are based on stationary base lines in the registered preoperative image and corresponding stationary base lines in the registered intraoperative image (see fig. 24C and [0104]-[0106] for the inter-teardrop line 490, the femoral shaft line 492 a diagonal line 494), wherein each stationary base line connects feature points on the first bone in the registered preoperative image, and each corresponding stationary base line connects corresponding feature points on the first bone in the registered intraoperative image ([0106]).

Regarding claim 11, Kubiak teaches an apparatus to estimate one or more post-operative parameters during a surgical procedure (see system in fig. 19 and [0088]), wherein the apparatus comprises: a memory (storage in [0088]) to store a preoperative image and an intraoperative image ([0088]), a display (monitor screen 317 of [0089]), and a processor coupled to the memory and the display ([0088]), wherein the processor is configured to: 
register a preoperative image and an intraoperative image based on an anatomical feature ([0059]), 
wherein the anatomical feature is associated with an articulating bone (femur in figs. 21-28) capable of articulating relative to a first bone (see figs. 21-28 and [0060] for the pelvic bone), 
wherein the preoperative image comprises a depiction of the first bone and the articulating bone (figs. 27A depicts the femur and pelvis in the original standing pelvis x-ray), and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone (figs. 24B and 24C and [0104]); 
determine, based on a first center of rotation of the articulating bone in the registered intraoperative image (see [0069] for the center of rotation and the mechanical axis of the lower limb), an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image (see figs. 27A and 27B for the determination of the pelvis angle tilt angle by sequentially overlaying the original standing pelvis x-ray with the second through fourth intraoperative pelvis x-ray images); 
determine, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image ([0095] for the calculation of differences between the two images based on the hip variance and anatomical variables and a calculation of the recommended changes); 
estimate the one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image (step 358 and 360 of fig. 12 and also table in fig. 13); and 
display the one or more estimated post-operative parameters on the display ([0089], [0095]-[0096]).

Regarding claim 12, Kubiak further teaches wherein the surgical procedure is the hip arthroplasty ([0097]), the first bone is a pelvic bone, the articulating bone is a femur (figs. 21-28 and [0067]), and the one or more estimated post-operative parameters comprise at least one of a leg length, or an offset, or a combination thereof ([0005]).

Regarding claim 13, Kubiak further teaches wherein the first center of rotation of the articulating bone in the registered intraoperative image is determined based on one of a second center of rotation(fig. 25 and [0107]), wherein the second center of rotation is associated with the surgical implant in the registered intraoperative image (see fig. 25 and [0107]), or a third center of rotation, wherein the third center of rotation is associated with a digital representation of the surgical implant in the registered intraoperative image.

Regarding claim 14, Kubiak further teaches wherein the processor is configured to perform, prior to the estimation of the one or more post-operative parameters, at least one of: scaling at least one of the registered preoperative image or the registered intraoperative image, or aligning the registered preoperative image and the registered intraoperative image; or a combination thereof ([0094] discloses calibrating the images to the same magnification in step 352).

Regarding claim 15, Kubiak further teaches wherein to perform scaling of at least one of the preoperative image or the intraoperative image, the processor is configured to: scale the registered preoperative image to a match an intraoperative image scale; or scale the registered intraoperative image to match a preoperative image scale; or rescale the registered intraoperative image and the registered preoperative image to a consistent scale ([0094] discloses calibrating the two images to the same magnification).

Regarding claim 16, Kubiak further teaches wherein the consistent scale to effect the rescaling is determined based on one or more of: known parameters associated with a radiographic device used to capture the preoperative image and the intraoperative image, or known dimensions of a marker appearing in the preoperative image and in the intraoperative image, or direct anatomical measurements, or known dimensions of the surgical implant  ([0094] states “Computer software system 100 processes the images and quantifies the magnification of the two images using markers and pixel-technology and calibrates the two images to same magnification in step 352” and [0100] states “Function block 204 will process the two images and determine magnification using the known marker dimension and then calibrate the two images to the same magnification”).

Regarding claim 17, Kubiak further teaches wherein the scaling and the aligning are based on stationary base lines in the registered preoperative image and corresponding stationary base lines in the registered intraoperative image (see fig. 24C and [0104]-[0106] for the inter-teardrop line 490, the femoral shaft line 492 a diagonal line 494), wherein each stationary base line connects feature points on the first bone in the registered preoperative image, and each corresponding stationary base line connects corresponding feature points on the first bone in the registered intraoperative image ([0106]).

Regarding claim 18, Kubiak teaches a non-transitory computer-readable medium comprising instructions to configure a processor ([0088]) to: register a preoperative image and an intraoperative image based on an anatomical feature ([0059]), 
wherein the anatomical feature is associated with an articulating bone capable of articulating relative to a first bone, 
wherein the anatomical feature is associated with an articulating bone (femur in figs. 21-28) capable of articulating relative to a first bone (see figs. 21-28 and [0060] for the pelvic bone), 
wherein the preoperative image comprises a depiction of the first bone and the articulating bone (figs. 27A depicts the femur and pelvis in the original standing pelvis x-ray), and the intraoperative image comprises a depiction of at least one portion of the articulating bone, a surgical implant attached to the articulating bone, and the first bone (figs. 24B and 24C and [0104]); 
determining, based on a first center of rotation of the articulating bone in the registered intraoperative image (see [0069] for the center of rotation and the mechanical axis of the lower limb), an angle of rotation to align a longitudinal axis of the articulating bone in the registered preoperative image with a corresponding longitudinal axis of the articulating bone in the registered intraoperative image (see figs. 27A and 27B for the determination of the pelvis angle tilt angle by sequentially overlaying the original standing pelvis x-ray with the second through fourth intraoperative pelvis x-ray images); 
determining, based on the angle of rotation, a corrected location of the anatomical feature in the registered intraoperative image ([0095] for the calculation of differences between the two images based on the hip variance and anatomical variables and a calculation of the recommended changes); 
estimating the one or more post-operative parameters based on the corrected location of the anatomical feature in the registered intraoperative image (step 358 and 360 of fig. 12 and also table in fig. 13); and 
displaying the one or more estimated post-operative parameters ([0089], [0095]-[0096]).

Regarding claim 19, Kubiak further teaches wherein the first bone is a pelvic bone, the articulating bone is a femur (figs. 21-28 and [0067]), and the one or more estimated post-operative parameters comprise at least one of a leg length, or an offset or a combination thereof ([0005]).

Regarding claim 20, Kubiak further teaches wherein to estimate the one or more post- operative parameters, the instructions configure the processor to perform, prior to the estimation of the one or more post-operative parameters, at least one of: scaling at least one of the registered preoperative image or the registered intraoperative image, or aligning the registered preoperative image and the registered intraoperative image; or a combination thereof ([0094] discloses calibrating the images to the same magnification in step 352).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farouk A Bruce whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793